380 U.S. 248 (1965)
HUGHES TOOL CO. ET AL.
v.
TRANS WORLD AIRLINES, INC.
No. 443.
Supreme Court of United States.
Argued March 3, 1965.
Decided March 8, 1965.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT.
Chester C. Davis argued the cause for petitioners. With him on the briefs were Paul A. Porter, Victor H. Kramer, Abe Krash, Dennis G. Lyons, Werner J. Kronstein and Daniel A. Rezneck.
John F. Sonnett argued the cause for respondent. With him on the briefs were Dudley B. Tenney, Raymond L. Falls, Jr., Marshall H. Cox, Jr., and Abraham P. Ordover.
Acting Solicitor General Spritzer, Assistant Attorney General Orrick, Lionel Kestenbaum, O. D. Ozment and Robert L. Toomey filed a memorandum for the Civil Aeronautics Board, as amicus curiae.
PER CURIAM.
The writ of certiorari is dismissed as improvidently granted.